         Case 3:18-cv-00523-DPJ-FKB Document 13 Filed 08/23/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

    CORY MCCOY                                                                    PETITIONER

    V.                                         CIVIL ACTION NO.: 3:18-CV-00523-DPJ-FKB

    MR. CHRISTOPHER RIVERS                                                      RESPONDENT


                                              ORDER

         Petitioner Cory McCoy filed this habeas petition under 28 U.S.C. § 2241, challenging the

computation of his sentence by the Bureau of Prisons. The matter is now before the Court on the

Report and Recommendation [11] of Magistrate Judge F. Keith Ball. Judge Ball found BOP

correctly calculated McCoy’s sentence and recommended denying his claim for relief and

dismissing his petition with prejudice. McCoy did not file an objection, and the time to do so has

passed.1

         The Court, having fully reviewed the unopposed Report and Recommendation [11], finds

that it should be adopted as the opinion of this Court.

         IT IS, THEREFORE, ORDERED that the Report and Recommendation [11] of United

States Magistrate Judge F. Keith Ball be adopted as the finding of the Court. This action is

dismissed with prejudice. A separate judgment will be entered in accordance with Federal Rule

of Civil Procedure 58.

         SO ORDERED AND ADJUDGED this the 23rd day of August, 2021.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE

1
 Two copies of the R&R [11] were mailed to McCoy––one to the address on the docket (FCI-
Yazoo City Low) and one to the address listed on the BOP website (FCI McDowell in Welch,
WV). The R&R [11] sent to Yazoo City was returned as undeliverable on August 9, 2021.
Returned Mail [12] (reflecting 39194 zip code). To date, the R&R sent to Welch, WV, has not
been returned.
